IMAX CORPORATION
EXHIBIT 10. 27
FIRST AMENDING AGREEMENT
This Amendment to Employment Agreement dated as of May 14th, 2009 (the “Amending
Agreement”) is made between:
IMAX CORPORATION, a corporation incorporated under the laws of Canada
(hereinafter referred to as the “Company”),
and
JOESPH SPARACIO, of the Town of Holmdel in the State of New Jersey
(the “Executive”),
WHEREAS, the Company wishes to enter into this Amending Agreement to amend and
extend the Employment Agreement dated as of May 14, 2007 between the Company and
Executive (together, the “Agreement”), whereunder the Executive provides
services to the Company, and the Executive wishes to so continue such
engagement, as on the same terms and conditions as set out thereunder.
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
1. Section 1.3 of the Agreement shall be deleted and replaced with the
following:
“Section 1.3 Term of Employment. The Executive’s employment under this Agreement
commenced on the 14th day of May, 2007 (the “Commencement Date”) and shall
terminate on the earlier of (i) May 14, 2010, or (ii) the termination of the
Executive’s employment pursuant to this Agreement. The period commencing as of
the Commencement Date and ending on May 13, 2010 or such later date to which the
term of the Executive’s employment under this Agreement shall have been extended
is hereinafter referred to as the “Employment Term. The Company shall notify the
Executive at least six (6) months prior to the anniversary of this Amending
agreement of its intentions with respect to renewing the Agreement.
Except as amended herein, all other terms of the Agreement shall remain in full
force, unamended.
IN WITNESS WHEREOF, the Company and the Executive have duly executed and
delivered this mending Agreement on this 14th day of May, 2009.

            IMAX CORPORATION
      By:   /s/ Robert D. Lister         Name:   Robert D. Lister        
Title:   Senior Exec VP & General Counsel              By:   /s/ G. Mary Ruby  
      Name:   G. Mary Ruby        Title:   Exec VP, Corporate Services &
Corporate Secretary     

         
SIGNED, SEALED AND DELIVERED
in the presence of:
  EXECUTIVE:      
/s/ Tamara R. Steele
  /s/ Joe Sparacio    
 
 
 
   
Witness
  Joe Sparacio    

 